DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Election/Restrictions
To summarize the current election, the applicant elected group I, with traverse.
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites derivatives of isopropyl myristate, glyceryl myristate, and myristic acid that have permeation/penetration enhancement ability. The claim also recites any derivative of chitosan or any substituted polysaccharides that have both mucoadhesive and permeation/penetration enhancement ability. There is no discussion in the specification to guide the artisan in identifying the chemical structures that correspond to these derivatives or substituted polysaccharides that have the requisite properties in order to qualify for inclusion in the claimed product. Nothing about particular substituents or functional groups that confer permeation/penetration enhancement and mucoadhesive properties to a compound is detailed. As a result, the disclosure provides no way to predict whether a given modification to isopropyl myristate, glyceryl myristate, myristic acid, chitosan, or a polysaccharide will yield mucoadhesion and/or permeation/penetration enhancement. The applicant’s August 12, 2021 remarks go to great lengths to emphasize that only when chitosan and isopropyl myristate are included along with -cyclodextrin do they deem these compounds acting as permeation enhancers for methylcobalamin. This conditionality conferred by the applicant indicates that the presence of permeation enhancing properties in a compound when in combination with one set of components does not translate to these properties being present when with another set of components. Thus, the identification of specific generically claimed derivatives of isopropyl myristate, glyceryl myristate, or myristic acid, fatty acid esters, and substituted polysaccharides that will be permeation enhancers when present in the instant compositions is all the more tenuous.  The disclosure has not identified these compounds nor does the disclosure give any description of the characteristics or substituents that are necessary for these compounds to function as permeation enhancers when in a given combination of other components. Due to this void, the disclosure is therefore also deficient in demonstrating that the applicant had possession of the compositions with these claimed derivatives and substituted ingredients. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites derivatives of isopropyl myristate, glyceryl myristate, or myristic acid that have permeation enhancement ability. The claim also recites any derivative of chitosan or any substituted polysaccharides that have both mucoadhesive and permeation enhancement ability. As a result of the lack of description of the structures that are necessary for these modified ingredients to have their recited functionalities, the scope of the particular ingredients that are embraced by the claim, its parent, and dependent claims are unclear.
	Claims not explicitly expounded upon are also indefinite because they depend from or embrace the limitations of an indefinite claim, but do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jug et al. (previously cited) in view of Bupivacaine hydrochloride Sigma Product Information (previously cited), Cruz et al. (previously cited), Fuiz et al. (previously cited), and Hill (previously cited).
Jug et al. teach a chitosan film that includes a cyclodextrin as a facilitator of buccal delivery of poorly soluble drugs (see abstract). Buccal drug delivery is a variety of transmucosal drug delivery. The composition includes chitosan (mucoadhesive and penetration enhancer), -cyclodextrin (bifunctional macromolecule), and model drugs that are poorly water soluble (see page 88 first column first paragraph and second column first paragraph; instant claims 1-3). One of the two model poorly soluble drugs is bupivacaine hydrochloride whose solubility in water is 50 mg/ml (see Bupivacaine hydrochloride Sigma Product Information). The presence of additional permeation enhancers or vitamin B12 are not explicitly taught.
Cruz et al. teach that cyanocobalamin is a form of vitamin B12 that is sparingly soluble in water and has a water solubility of 12 mg/ml (see paragraph 138).
Fuiz et al. teach cyanocobalamin as a therapeutic active that was known to be delivered from a film of their invention (see abstract and table 35A; instant claim 2). Their films are envisioned to be mucoadhesive and provide delivery across mucous membranes, such as those in the oral cavity (see paragraphs 230-236). Fuiz et al. additionally envision the inclusion of cyclodextrin to improve the water solubility of the active (see paragraph 197). The inclusion of intrinsic factor is not mentioned.
Hill teaches transmucosal dosage forms that are envisioned for buccal as well as sublingual delivery (see abstract). Absorption enhancers are taught ingredients, where isopropyl myristate is a named variety (see paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select cyanocobalamin as the poorly water soluble drug to include in the film of Jug et al. because it was known to be delivered via a similar film based transmucosal vehicle and was poorly water soluble according to the interpretation of Jug et al. It additionally would have been obvious to also include isopropyl myristate as an absorption (permeation) enhancer. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1-3 are obvious over Jug et al. in view of Bupivacaine hydrochloride Sigma Product Information, Cruz et al., Fuiz et al., and Hill.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (previously cited) in view of Mura et al. (previously cited), Cruz et al., Rasheed et al. (previously cited), and Hill et al.
Brown et al. teach various dosage forms for the delivery of a collection of vitamin B12 compounds that include cyanocobalamin (see abstract). Amongst these forms is a film for transmucosal delivery that is envisioned as being administered buccally or sublingually (see column 5 lines 1-3 and column 9 lines 2-9). Films or patches are taught as containing penetration enhancers and adhering to the buccal mucosa (see column 12 lines 10-30). The films are taught to include polymers that adhere to the buccal mucosa and may include penetration enhancers (see column 12 lines 10-19 and 22-28). More generally, the compositions are taught to include sugars such as sucralose and lubricants, such as magnesium stearate (see column 5 lines 5-26 and column 6 lines 30-31). The inclusion of intrinsic factor is not mentioned. A full embodiment that includes all of the claimed components is not exemplified.
Cruz et al. teach that cyanocobalamin is a form of vitamin B12 that is sparingly soluble in water and has a water solubility of 12 mg/ml (see paragraph 138).
Rasheed et al. teach that cyclodextrins are useful in increasing the permeability of water insoluble drugs, in particular, across biological barriers that include the mucosa (see page 574 first full paragraph). Cyclodextrins are also able to increase the permeability of water soluble drugs across mucosal membranes (see page 574 first full paragraph).
Mura et al. teach buccal films vehicles that are optimized for their performance in regard to swelling, adhesion, and mechanical properties in the absence of a drug (see abstract). Chitosan was chosen as a component due to its mucoadhesive properties and because of its particularly positive characteristics as a biomaterial (see page 3020 first column first full paragraph). The vehicle was further employed to deliver a poorly water soluble drug with the additional aid of a cyclodextrin (see abstract). The films are composed of drug, chitosan (mucoadhesive and penetration enhancer), a film forming polymer, glycerin as a plasticizer, and hydroxypropyl--cyclodextrin (bifunctional macromolecule) (see page 3020 first column first full paragraph). 
Hill teaches transmucosal dosage forms that are envisioned for buccal as well as sublingual delivery (see abstract). Absorption enhancers are taught ingredients where isopropyl myristate is explicitly named as an option (see paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a buccal/sublingual film of Brown et al. based upon the film formulation of Mura et al. This choice would have been obvious because 1) Mura et al. provide a specific embodiment of a buccal/sublingual film that meets the requirements for that of Brown et al. and 2) the film of Mura et al. was also employed for delivering drugs with low water solubility with the aid of a cyclodextrin. Further, cyclodextrins as penetration enhancers were taught by Rasheed et al. to be generally beneficial in improving drug permeation and would have been expected to improve delivery of the vitamin B12 compounds of Brown et al. who teach the inclusion of permeation enhancers in their films. It would then follow to also include magnesium stearate as a lubricant (antisticking agent) and sucralose (high intensity sweetener) as a sugar because Brown et al. already contemplate them in their compositions. Also, it would have been obvious to include isopropyl myristate as an absorption (permeation) enhancer. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1-4 are obvious over Brown et al. in view of Mura et al., Cruz et al., Rasheed et al., and Hill et al.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Rasheed et al., Cruz et al., Jug et al., Bupivacaine hydrochloride Sigma Product Information, Mura et al., Huhtinen et al. (previously cited), Hill et al., and Myers et al. (previously cited) as evidenced by Geraci et al. (previously cited).
Brown et al. teach various dosage forms for the delivery of a collection of vitamin B12 compounds that include cyanocobalamin, methylcobalamin and hydroxocobalamin (see abstract; instant claims 1 and 2). Amongst these forms is a film for transmucosal delivery that is envisioned as being administered buccally or sublingually (see column 5 lines 1-3 and column 9 lines 2-9). Films or patches are taught as containing penetration enhancers and adhering to the buccal mucosa (see column 12 lines 10-30; instant claim 4). The films are taught to include polymers that adhere to the buccal mucosa and may include penetration enhancers (see column 12 lines 10-19 and 22-28). More generally the compositions are taught to include sugars such as sucralose and lubricants such as magnesium stearate and talc (see column 5 lines 5-26 and column 6 lines 30-31; instant claim 4). The inclusion of intrinsic factor is not mentioned. A full embodiment that includes all of the claimed components is not exemplified.
Rasheed et al. teach that cyclodextrins are useful in increasing the permeability of water insoluble drugs, in particular, across biological barriers that include the mucosa (see page 574 first full paragraph). Cyclodextrins are also able to increase the permeability of water soluble drugs across mucosal membranes (see page 574 first full paragraph).
Cruz et al. teach that cyanocobalamin is a form of vitamin B12 that is sparingly soluble in water and has a water solubility of 12 mg/ml (see paragraph 138; instant claims 1-2).
Jug et al. teach a chitosan film that includes a cyclodextrin as a facilitator of buccal delivery of poorly soluble drugs (see abstract). The composition includes chitosan (mucoadhesive and penetration enhancer), -cyclodextrin (bifunctional macromolecule), and model drugs that are poorly water soluble (see page 88 first column first paragraph and second column first paragraph; instant claims 2 and 5). One of the two model poorly soluble drugs is bupivacaine hydrochloride whose solubility in water is 50 mg/ml (see Bupivacaine hydrochloride Sigma Product Information).
Mura et al. teach buccal films vehicles that are optimized for their performance in regard to swelling, adhesion, and mechanical properties in the absence of a drug (see abstract). Chitosan was chosen as a component due to its mucoadhesive properties and because of its particularly positive characteristics as a biomaterial (see page 3020 first column first full paragraph). The vehicle was further employed to deliver a poorly water soluble drug with the additional aid of a cyclodextrin (see abstract). The films are composed of drug, chitosan, a film forming polymer, glycerin as a plasticizer, and a cyclodextrin (see page 3020 first column first full paragraph). The best performing vehicle had a film composition with a ratio of 2:7.5:1 chitosan to glycerol to film forming polymer, where the ratio reflects the casting solution proportions (see page 3020 second column first full paragraph, page 3023 second column fist full paragraph, and page 3024 second column first partial paragraph). A 1:1 mixture of drug and a cyclodextrin is added to the mixture such that a film is cast in a petri dish to a thickness of 10 mm provides 20 mg drug per square centimeter (see page 3020 first column first full paragraph and page 3022 first column first full paragraph). A standard petri dish has a diameter of 90 mm which corresponds to a surface area of 63.6 cm2 (see Geraci et al. paragraph 28). Given the thickness of the cast film, the loading of drug and the cyclodextrin in the casting solution are each 2 w/v% (as calculated by the examiner).
Hill teaches transmucosal dosage forms that envision buccal as well as sublingual delivery (see abstract). Absorption enhancers are taught ingredients where isopropyl myristate is explicitly named as an option (see paragraph 86; instant claim 2). 
Huhtinen et al. teach a range of 0.2 to 15 w/w% for penetration enhancers employed in transmucosal compositions where a 1 w/w% loading of isopropyl myristate is exemplified (see paragraphs 45-46 and example 3; instant claim 5).
Myers et al. teach orally dissolving films that may be mucoadhesive (see abstract and paragraph 155). In addition, these films contain anti-tacky agents and are envisioned to include vitamins as actives (see paragraph 19). The anti-tacky agents are envisioned to include metallic stearates where magnesium stearate is exemplified in a vitamin B12 containing embodiment at 0.01-10 wt% (see paragraphs 103-107, 111, and table 11). This example also includes sucralose at 0.01 to 5 wt% (see table 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a buccal/sublingual film of Brown et al. based upon the film formulation of Mura et al. and Jug et al. This choice would have been obvious because 1) Jug et al. detail that chitosan based buccal films were known for use as delivery vehicles for drugs with a solubility like that of cyanocobalamin and delivery was aided by the inclusion of a cyclodextrin, 2) Mura et al. detail an optimized buccal film vehicle that is also based on chitosan and employs a poorly water soluble drug whose delivery is again aided by a cyclodextrin, and 3) Rasheed et al. teach that cyclodextrins increase the permeability of mucosal membranes to both water soluble and poorly water soluble drugs. In addition, the film formulations of Mura et al. and Jug et al. provide a specific embodiment of a buccal/sublingual film that meets the requirements for that of Brown et al. and includes a permeation enhancer as Brown et al. also teach for their films. Specifically, it would have been obvious to prepare a film with chitosan, glycerol, film forming polymer, a cyclodextrin, and vitamin B12 compounds with ratios of these components as taught by Mura et al. The 2:7.5:1 ratio of chitosan to glycerol to film forming polymer in the base formulation would need to be adjusted to accommodate the cyclodextrin at 2 wt% and vitamin B12 at 2% in the casting solution. This would result in a casting solution with a ratio 1.9:7.2:0.96:2:2, chitosan to glycerol to film forming polymer to vitamin B12 to cyclodextrin. Upon drying, the resulting film would be 13.5 wt% chitosan and 14.2 wt% cyclodextrin.  Also, it would have been obvious to include isopropyl myristate as an additional absorption (permeation) enhancer at 1 wt% in the final film, based upon the teachings of Huhtinen et al. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. In light of the teachings of Jug et al. highlighting that different forms of cyclodextrin are able to function to improve the absorption of poorly water soluble actives, it also would have been obvious to exchange the -cyclodextrin they teach for the cyclodextrin of Mura et al. It would then follow to also include magnesium stearate as a lubricant (antisticking agent) and sucralose (high intensity sweetener) as a sugar based upon the teachings of Brown et al. concerning the ingredients in their compositions. Employing the proportions taught by Myers for these components would have been obvious because they were known specifically in the context of a vitamin B12 containing oral film for the benefits they confer. This would then adjust the film with 13.5 wt% chitosan and 14.2 wt% -cyclodextrin such that it accommodates 1 wt% isopropyl myristate, 0.01-10 wt% magnesium stearate, and 0.01 to 5 wt% sucralose. This would yield a transmucosal, sublingual film preparation with film forming polymer, plasticizer, anti-tacky agent, sucralose, 11.4-13.36 wt% chitosan, and 11.8-14 wt% -cyclodextrin, which meets the limitation of instant claim 5.  Therefore claims 1-5 are obvious over Brown et al. in view of Rasheed et al., Cruz et al., Jug et al., Bupivacaine hydrochloride Sigma Product Information, Mura et al., Huhtinen et al., Hill et al., and Myers et al. as evidenced by Geraci et al.

Declaration
The declaration under 37 CFR 1.132 filed June 22, 2022 is insufficient to overcome the rejection of claims 1-5 based upon Jug et al. in view of others and Brown et al. in view of others as set forth in the last Office action because:  the declaration seeks to withdraws previously submitted information about a commercial product in the declaration dated January 3, 2022. The declarant’s acknowledgment of its inadvertent submission is noted. 
The applicant is directed to MPEP 716.01 and 716.03 concerning the provision of evidence of nonobviousness and commercial success as a secondary consideration, should they seek to provide a more representative showing.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered. In light of the amendment to the claims, the objection is hereby withdrawn. The arguments directed toward the rejections are not persuasive.

Regarding applicant’s comments on declaration:
The applicant argues that the demonstration of commercial success ought not be an overriding factor in assessing novelty, inventive step, and industrial applicability. The statutes governing patentability ascertain novelty and/or non-obviousness. Industrial applicability is not a requirement in this assessment. Further, there is no requirement that the applicant demonstrate commercial success. Instead, this consideration is an option that the applicant may employ as a secondary consideration to demonstrate non-obviousness.

Regarding rejection under 35 USC 112:
The applicant argues that the amendment to the claims addresses the lack of description of the term “derivative”. The amendment to the claims adding more words that reiterate the function that is already attached to the recitation of “derivative”. This does nothing to describe the structures necessary to achieve the recited function. 
The issue with claim 2 in regards to section a and b of 35 USC 112 is the use of functional language to delineate the components present in the claimed composition, then reciting a generic group of compounds that have this functional language, but whose structures are not identified. 35 USC 112(a) requires that the applicant be in possession of the full scope of products that are claimed and describe them with sufficient specificity that the artisan of ordinary skill would understand they were in possession of the claimed scope at the time of filing. Here the applicant appears to suggest that they do not know the identity of the derivative compounds of chitosan, isopropyl myristate, glycerol myristate, myristic acid or other fatty acid esters that have permeation enhancing ability. Yet, the applicant seeks to claim whatever compound the artisan of ordinary skill may encounter that can be derived from these compounds and has some permeation enhancement ability. 
The applicant argues that it is well-known that equivalents of a recited element are included in the scope of a claim. This is not accurate. The scope of a claim is bound by the scope of the terms it recites. The description in the disclosure and the knowledge held by the artisan of ordinary skill is required to delineate and make clear the boundaries of these terms. 
The applicant’s commentary reiterating arguments about the volume of a Google search output for chitosan derivatives they performed does not address the issue raised in the rejection. The applicant is tasked with providing a description of the structures in their invention. There is no connection between any particular chemical structures or substituent groups that are necessary in a “derivative” in order for it to display permeation enhancement functionality or both mucoadhesivity and permeation enhancement functionality. The applicant has not pointed to any location in prior art that demonstrates the artisan of ordinary skill would have already known which structures are necessary. The applicant states that “[i]t is obviously an advantage if it is known which alterations should be made such that the required functionality occurs: but that relates to advances in knowledge in organic chemistry, and is not required for bringing patentable weight” to the recited functional limitation. To the contrary, the identification and/or recognition of these alterations is the responsibility of the applicant to disclose. If such alterations require advances in organic chemistry, the application could not possibly have possession of them and therefore are not entitled to claim them. As a consequence, the still disclosure fails to meet the written description and clarity requirement for the claimed derivatives.

Regarding applicant’s comments on secondary considerations:
The applicant argues that the data in the specification is indicative of an unexpectedly surprising outcome from the claimed invention. In this discussion, the applicant attempts to correct the examiner’s previous description of the instantly exemplified composition that achieves a Cmax of 0.197 g/ml. This composition was composition 6 and included both isopropyl myristate and -cyclodextrin, instead of just -cyclodextrin as the examiner’s previous response stated. This correction indicates that the Cmax data shows even less than previously ascertained and does not change the conclusion reached by the examiner in regard to the impact of these data on non-obviousness.  As stated previously, the data is not commensurate in scope with the claims, given that no explanation has been provided as to why the result deemed “surprising” by the applicant would occur over the entire scope of compositions. More importantly, the delivery enhancement effects of three ingredients are tested, but only the impact of one of them individually is provided. In addition, when the permeation enhancement ingredients are combined they are employed at concentrations slightly different than those employed when they were included separately. The compositions and pertinent ingredients are summarized below:
Composition
Cmax
Permeation ingredient(s)
3
0.125 ± 0.089g/ml
chitosan
6
0.197 ± 0.047 g/ml
Isopropyl myristate and -cyclodextrin
8
0.41 ± 0.074 g/ml

Chitosan, isopropyl myristate, and -cyclodextrin


The Cmax for composition 8 falls within the range that would be achieved if the Cmax values for compositions 3 and 6 are simply added and the error in these values is considered. Thus the performance of the combination of chitosan, isopropyl myristate, and -cyclodextrin appears to be additive, as would be expected. These data are not demonstrative of an unexpectedly superior performance in comparison to that of chitosan alone or the combination of isopropyl myristate and -cyclodextrin. The lack of information on the individual performance of isopropyl myristate and -cyclodextrin impedes the analysis of the data to discern whether they themselves demonstrate an impact that is more than additive due to the combination of claimed ingredients. Again, the data provided does not demonstrate the criticality of the claimed ingredients. 
	The applicant further argues that the dissolution rate data provided is indicative of composition 7 with chitosan and -cyclodextrin being inferior to composition 8 with chitosan, isopropyl myristate, and -cyclodextrin. While the rate of dissolution of composition 7 may not have been most desirable to the applicant, it does not appear to be particularly unexpected given the dissolution rates of the films with chitosan, isopropyl myristate, or -cyclodextrin individually. Composition 8, which contained chitosan, isopropyl myristate, or -cyclodextrin, displayed an intermediate dissolution rate relative to those of films with chitosan, isopropyl myristate, or -cyclodextrin individually. Moreover, the claims are not limited the film forms whose performance is illustrated in this data. As a result, the data is neither representative of the claim scope nor demonstrative of an unexpectedly superior outcome.
	The applicant comments on the examiner’s assessment of their argument of non-obviousness due to a long felt, unmet need. The applicant’s argument of unmet long felt need did not detail what serum levels could be achieved via the known oral and injection delivery routes for vitamin B12. They now assert that such information is so well known such a comparative example was not needed. MPEP 716.04(I) details that “[e]stablishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution”. Therefore it is the applicant’s responsibility to provide evidence to support their contention, if they seek to employ the secondary consideration of long-felt need and failure of others to demonstrate non-obviousness.  
	The applicant compares the blood levels of vitamin B12 in the work of Berlin (previously cited) in comparison to the blood levels of vitamin B12 measured after several human subjects dissolved a film under their tongue. The formulation of the film employed in their study was not disclosed. As a result, one cannot assess how well the outcome represents the claimed product. In addition, the applicant argues that Berlin required 2 months to achieve a concentration of 150-699 pg/ml, while a 250.3 pg/ml level is considered normal. This characterization of Berlin is inaccurate. While these concentrations are attained after two months of maintenance therapy, Berlin states that a single oral dose was sufficient to provide an entire daily requirement of vitamin B12 (see page 257 fist column second -fourth full paragraphs). Therefore when considered as a whole, the evidence is insufficient to demonstrate a long felt, unmet need being addressed by the claimed invention.

Regarding rejection under 35 USC 103 over Brown et al. in view of others:
The applicant argues that none of the cited references suggest that the presence of  the claimed components in combination synergistically increase the absorption of vitamin B12 sublingually. According to MPEP 2144 IV, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” Furthermore, there is no evidence of synergistic action of the claimed components.
The applicant again argues that if their invention were obvious, Brown et al. would have made it given that they are patent owners who would have made an exhaustive study of prior art. This is not the criteria by which obviousness is ascertained (see MPEP 2141). The applicant’s demands that the rejection be withdrawn because Brown et al. do not anticipate the limitations of the instant claims are not salient in regard to the validity of the prima facia case of obviousness made under 35 USC 103. The applicant is incorrect in their assertion that a patent for a given invention covers what it recites and all of its obvious variants. Their argument conflates anticipation and obviousness. There is no requirement that obviousness be predicated on the teachings of a single reference. MPEP 2141-2145 discusses numerous ways in which the teachings of multiple references are properly combined in crafting a rejection under 35 USC 103. 
The applicant repeatedly commented about 9 references being cited in the rejections. The repetition seemed to imply that the applicant viewed this to be excessive, thus the examiner corrected the applicant’s enumeration relative to the rejections and addressed the comment. Per the applicant’s request, this discussion can be found on pages 22 and 23 of the reply filed January 2, 2022. 
The applicant argues that Brown et al. cannot be a primary reference because it is the most recent of the cited references. Once a reference qualifies as applicable  prior art,  how far in advance of the applicant’s filing date its teaching occurs has no bearing on the order in which its teachings are employed in a rejection.  
Additionally, the applicant argues that the absence of teachings of the entire claimed invention in Brown et al. indicates improper hindsight was employed. Again, there is no requirement that a prima facie case of obviousness be based upon a single reference. As noted previously, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, the applicant argues that the performance of isopropyl myristate instantly would lead the artisan to avoid its use as a permeation enhancer due to the dissolution rate its presence yielded. The artisan of ordinary skill would not have been privy to the applicant’s particular data in order to reach such a conclusion. The cited prior art does not disparage isopropyl myristate as a permeation enhancer amongst its counterparts. In addition, the applicant has provided no evidence in the prior art that the dissolution rate they obtained for their isopropyl myristate containing composition was subpar or provided evidence of isopropyl myristate being viewed as a poorly performing permeation enhancer. Thus there is no evidentiary support of record for the applicant’s contention.

Regarding rejection under 35 USC 103 over Jug et al. in view of others:
The applicant argues Jug et al. is an unrelated reference to the instant claims. To the contrary, Jug et al. details a chitosan based buccal film that includes-cyclodextrin as a delivery enhancer for poorly soluble drugs. The instant claims are drawn to a solid dosage form for transmucosal delivery that includes chitosan and -cyclodextrin. The claimed dosage form is later exemplified as a sublingual film. Sublingual and buccal films are both films that provide transmucosal delivery via surfaces of the mouth. Additionally, the films of Jug et al. and the instant claims have common key ingredients. Cyanocobalamin, a vitamin B12 compound, qualifies as a poorly soluble drug according to the interpretation of Jug et al. Therefore Jug et al. is related to the claimed product in a variety of aspects. The applicant further argues that the daily dosing needs of vitamin B12 are low, therefore there is no need to improve its solubility. The claims contain no limitations in regard to the concentration of vitamin B12 the claimed products contain. Therefore this argument by the applicant is not pertinent to the product that is claimed. 
The applicant further argues that the presence of isopropyl myristate is not their inventive step. Once again, according to MPEP 2144 IV, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” The prior art supports a case for the obviousness of combining the claimed components in a solid transmucosal dosage form. The path taken to reach this end need not be the same as the applicant’s, nor based upon the same reasoning employed by the applicant in order to still render the claimed product obvious.
The applicant goes on to reiterate their view that their data is indicative of the superiority of their claimed combination of additive ingredients in regard to the Cmax and dissolution rate it attains. The dissolution rate of the claimed ingredient combination is not the highest in comparison to the compositions with only one of the claimed additive ingredients. The applicant asserts that the Cmax of formulations 2, 5, and 6 were not close to that of formulation 8. It is noted that there is no data for a Cmax for formulations 2 or 5, so the basis of the applicant’s assertion is unknown. Therefore the data does not support the superiority of the claimed compositions as the applicant detailed.
Further, the applicant asserts that the performance of formulation 8 is representative of the full claim scope. There is no accompanying discussion or evidence of why this single embodiment is demonstrative of the entire claim scope. The instant example is a film dominated by hydroxypropylmethyl cellulose and propylene glycol, neither of which are claimed ingredients. Based upon the applicant’s arguments and test endpoints, the film is intended to disintegrate. Jug et al. teach a chitosan film that is intended to remain on a buccal surface and release its drug long term due to the poor solubility of chitosan in the saliva. These two films do not perform equally in regard to dissolution rate, given that the majority of the instant film dissolved in 10 minutes in 6.8 pH buffer while that of Jug et al. remained undissolved after 120 minutes in simulated saliva (see figure 7 and page 93 second column last partial paragraph). Different proportions of claimed components in the composition have a large impact on its performance. Thus the single embodiment of the invention provided instantly is not representative of the claim scope.
 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615